Citation Nr: 1423786	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A hearing on this matter was held before the undersigned Veterans Law Judge in January 2014.

By the decision below, a previously denied claim of service connection for a skin disability is reopened.  The underlying claim of service connection is the subject of a remand that follows the decision.


FINDINGS OF FACT

1.  A November 1985 rating decision denied service connection for a skin disability on the basis that a chronic skin disability was not shown in service, nor was the skin disability related to herbicide exposure.  The decision was not appealed and is now final.

2.  Evidence received since November 1985 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The November 1985 RO decision, which denied the Veteran's claim of service connection for a skin disability, is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1985).  

2.  The criteria to reopen the claim of service connection for a skin disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, certain diseases, such as chloracne or "other acneform disease consistent with chloracne," may be presumed to have been incurred during service if the Veteran was exposed to herbicides while serving in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(e) (2013).  The Veteran served in the Republic of Vietnam in 1968, and is presumed to have been exposed to dioxin-containing herbicides.  Id.

The Veteran originally filed a claim of service connection for a skin disability in January 1985.  By a November 1985 rating decision, the RO denied the claim of service connection for a skin disability.  The RO determined that there was no evidence of a chronic skin disease which was incurred in service, nor was there evidence that the Veteran's skin disease was the result of exposure to herbicides.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2013).  Additionally, the Veteran did not appeal the decision.  Thus, the September 1990 rating decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1985).  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the November 1985 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In March 2011, the RO reopened the claim by finding that new and material evidence had been received.  Regardless of that occurrence, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since November 1985, the Veteran has submitted his own statements that his current skin disability had its onset during service, and that he has had continuous episodes of the skin disability since service.  The Veteran's former wife has also submitted a statement to that effect.  The Veteran and his former wife are competent to report the onset and frequency of observable skin symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran had a distinct skin disability during service and that it continued after he was discharged from service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that the Veteran did not have a chronic skin disability that was the result of service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for a skin disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

The Veteran's claim of service connection for a skin disability is reopened; to this limited extent, the appeal is granted.


REMAND

There are multiple reports of acne and other skin abnormalities in the Veteran's service treatment records.  He has been observed to have pustules on his torso, as well as a great deal of scarring and deformity on his back from what appears to be an acneform disease.  However, the precise diagnosis and etiology of the Veteran's skin disorder have not been determined.  Remand is required so that a VA examination of the Veteran's skin may be scheduled.  

Updated VA treatment records must also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since December 2010.

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disability is chloracne, or, alternatively, whether it is an "acneform disease consistent with chloracne."  

If the examiner finds that a diagnosis of chloracne, or acneform disease consistent with chloracne, is appropriate, he or she must then state whether it is at least as likely as not (probability of 50 percent or greater) that this disease was manifested by deep acne (i.e., deep inflamed nodules and pus-filled cysts) at any point from August 4, 1968, to August 4, 1969 (i.e., within one year after the last date on which he was exposed to an herbicide agent).  In reaching a conclusion, the examiner must review the notation of "chloracne: to be considered as a differential diagnosis" in a June 2010 VA treatment record.

If the examiner finds that a diagnosis of chloracne, or acneform disease consistent with chloracne, is not appropriate, he or she must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disability is related to the skin disability documented in the service treatment records, whether it is otherwise related to service, or whether it is a new and separate condition.  

The examiner is to accept as fact that the Veteran was exposed to dioxin-containing herbicides in Vietnam; that he began experiencing a severe outbreak of pustules on his torso immediately following his discharge from service; and that he has continued to experience episodes of this disorder since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


